Case: 14-41123      Document: 00513786543         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-41123                                  FILED
                                  Summary Calendar                         December 6, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANGEL DE JESUS SANABIA-SANCHEZ, also known as Angel Sarabia-
Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-290-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Following his guilty plea conviction for illegal reentry, Angel De Jesus
Sanabia-Sanchez was sentenced to 33 months of imprisonment, which
sentence included an eight-level enhancement, pursuant to U.S.S.G.
§ 2L1.2(b)(1)(C), based on his prior Texas conviction for burglary of a motor
vehicle. For the first time on appeal, Sanabia-Sanchez argues that the district



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-41123      Document: 00513786543         Page: 2    Date Filed: 12/06/2016


                                      No. 14-41123

court committed reversible plain error when it concluded that his prior
burglary of a motor vehicle conviction qualified as a “crime of violence” under
18 U.S.C. § 16(b) and thus constituted an “aggravated felony” under 8 U.S.C.
§ 1101(a)(43)(F), triggering the then-applicable § 2L1.2(b)(1)(C) enhancement
and the increased statutory maximum under 18 U.S.C. § 1326(b)(2). Relying
primarily on Johnson v. United States, 135 S. Ct. 2551 (2015), Sanabia-
Sanchez argues that the definition of a crime of violence in § 16(b), as
incorporated by reference into the definition of an aggravated felony in
§ 1101(a)(43)(F), is unconstitutionally vague on its face. He further contends
that this court cannot apply § 16(b) in this case without violating due process.
       The Government has filed an unopposed motion for summary
affirmance, urging that Sanabia-Sanchez’s arguments are foreclosed by our
recent decision in United States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir.
2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259). The
Government is correct that Gonzalez-Longoria forecloses both Sanabia-
Sanchez’s facial vagueness challenge to § 16(b) and his challenge to our
application of § 16(b) on due process grounds. 1 See id. Accordingly, the motion
for summary affirmance is GRANTED, and the district court’s judgment is
AFFIRMED. The Government’s alternate motion for an extension of time to
file a brief is DENIED.




       1 The recent grant of certiorari by the United States Supreme Court on the issue
whether § 16(b) is unconstitutional in light of Johnson in Lynch v. Dimaya, 2016 WL 3232911
(Sept. 29, 2016) (No. 15-1498), does not alter the analysis. This court is bound by its own
precedent unless and until that precedent is altered by a decision of the Supreme Court. See
Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).


                                             2